GRIM, District Judge.
From the allegations of this habeascorpus petition, it appears that relator in 1959 was tried and convicted of the-crimes of conspiracy, larceny and receiving stolen goods. He was sentenced to a maximum prison term of five years but. in 1960 was released on parole. While-on parole it appears that relator was arrested and convicted of another crime.
Relator now complains of the action of the Parole Board in revoking his; parole and redating the expiration date-of his original sentence. He alleges that, the statute authorizing the action by the-Parole Board places him in “double-jeopardy” and is an unconstitutional ex post facto law.
There is no indication in relator’s petition that these allegations have ever been presented to any state court. Accordingly the petition will be denied until relator demonstrates that he has exhausted his state remedies.